Citation Nr: 1419770	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-08 725	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right superior oblique palsy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1987 to July 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted noncompensable service connection for right superior oblique palsy, effective August 1, 2007. 

In April 2010 and September 2011, the Board remanded the claim for additional development.


FINDINGS OF FACT

1.  The Veteran's right eye has been manifested by constant or near-constant diplopia in primary gaze in the central 20 degrees. 

2.  The Veteran's nonservice-connected left eye has been manifested by no worse than corrected visual acuity of 20/40.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for right superior oblique palsy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.84a, Diagnostic Codes 6074, 6090 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's appeal for a higher rating arises from his disagreement with the initial evaluation that was assigned following the grant of service connection for his right eye disability.  Once service connection is granted, the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for a decision has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment.  He was also afforded VA examinations in October 2011 and February 2013, which are adequate because the examiners discussed his medical history, described his disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Another examination is not required because the Veteran has not reported worsening since February 2013.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Further, there has been substantial compliance with the Board's remand directives, as the RO provided an examination and obtained all available outstanding charts associated with the Veteran's prior examinations.   D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board is cognizant that the most recent examination does not appear to have included a Goldmann Perimeter test, as instructed by the Board and as required by VA regulations.  However, the VA facility related in March 2013 that it does not perform those specific tests, and that private contractors had refused to perform the test.  Another sufficient measurement of field vision was used.  Thus, the Board finds that another remand for a test that will not be performed would be futile and would not serve to benefit the Veteran.

II.  Analysis

In consideration of the evidence of record, the Board finds that a 30 percent rating is warranted for the Veteran's right superior oblique palsy, pursuant to the rating criteria in effect prior to December 10, 2008.  The revised criteria for rating disabilities of the eye in effect since December 10, 2008, are not for application here, as the Veteran's claim here was received in January 2007, and the revised criteria only apply to applications for benefits received by VA on or after December 10, 2008.  See 73 Fed. Reg. 66543 (Nov. 10, 2008). 

Specifically, the evidence shows that during a VA examination in October 2011, objective testing of the Veteran's right eye revealed diplopia in the central 20 degrees of vision in up gaze, up right and up left gaze, right and left gaze, and in down right gaze.  The Veteran reported that he has double vision all the time, but that it will resolve if he moves his head or refocuses.  However, he only does that if he really needs to and, otherwise, always has a second shadow.  During the October 2011 examination, near and far visual acuity with correction was 20/20, bilaterally.  Subsequent VA neuro-ophthalmalic examination in February 2013, which included a double Maddox rod test, confirmed that, although the Veteran has binocular single vision with left head tilt, he "becomes diplopic immediately in primary gaze."  

Pursuant to Diagnostic Code 6090 in effect prior to December 10, 2008, for rating diplopia, the Veteran's right eye equivalent visual acuity is 5/200, as the October 2011 and February VA examinations showed evidence of diplopia in the central 20 degrees from fixation.  38 C.F.R. § 4.84a, Diagnostic Code 6090 (2008).  Pursuant to Table V for Ratings for Central Visual Acuity Impairment, where the visual acuity is 5/200 in one eye, and best corrected visual acuity is 20/20 in the other eye (as noted during October 2011 VA examination), a 30 percent rating is warranted.  38 C.F.R. §§ 4.75, 4.83a, 4.84a, Diagnostic Codes 6074, 6090 (2008).  

The Board is cognizant that the October 2011 VA examiner diagnosed "intermittent vertical diplopia."  In this regard, diplopia that is only occasional or correctable with spectacles is not considered a disability under the old rating criteria.  38 C.F.R. § 4.77 (2008).  However, given the Veteran's competent and credible lay statements of constant diplopia in October 2011, as well as the February 2013 VA examiner's finding of diplopia "immediately in primary gaze," the Board finds the Veteran's diplopia is clearly more than occasional, which would not be considered a disability.  Id.  Notably, a layperson can likely attest to experiencing diplopia as double vision is an observable symptom to the person experiencing it.  Moreover, in July 2008, though it does not appear that diplopia was present in all quadrants or even the central 20 degrees of vision, the Veteran reported during VA treatment that he has double vision in right gaze and a VA examiner described the Veteran's diplopia as "persistent."  Thus, the Board finds that the Veteran's right eye diplopia has been more than occasional, and more recently in the central 20 degrees of vision sufficient to warrant a 30 percent rating.  

Moreover, the Board finds that, resolving all doubt in favor of the Veteran, the 30 percent rating is effective August 1, 2007, the date of service connection.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  While there is evidence prior to October 2011 to suggest that the Veteran's diplopia may not have been as expansive or as constant as shown during the October 2011 VA examination and thereafter, the record prior to that examination is incomplete through no fault of Veteran.  In this regard, prior VA examinations in February 2007, July 2008, and June 2010 either did not include the necessary testing pursuant to 38 C.F.R. § 4.77, or, the associated charts for those examinations are missing, and the examination reports do not otherwise contain sufficient detail to adequately rate the right eye superior oblique palsy.  Therefore, when the evidence is viewed most favorably to the Veteran, the Board finds that a 30 percent rating is warranted effective the date of grant of service connection for right superior oblique palsy, or, August 1, 2007.

The Board next finds that a rating in excess of 30 percent is not warranted.  As the Veteran's left eye visual acuity has been normal throughout (as left eye corrected or uncorrected 20/20 vision was noted during VA examinations in February 2007, July 2008, June 2010, and October 2011), a 30 percent rating is the maximum rating available for rating for the right eye, absent evidence of anatomical loss, enucleation, or serious cosmetic defect, which has not been shown here.  38 C.F.R. § 4.80 (2008).  On the contrary VA examinations in February 2007, July 2008, June 2010, October 2011, and February 2013 are negative for evidence of enucleation, a serious cosmetic defect, and anatomical loss, and VA treatment records routinely show an unremarkable physical examination of the eye.  As such, a 30 percent rating is the maximum allowable rating for one eye with loss of vision (or light perception only), where the other eye demonstrates normal vision, and a higher rating is not warranted.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6070 (2008).

Furthermore, with respect to an extraschedular rating under 38 C.F.R. § 3.321(b) (2013), the applicable rating criteria adequately contemplate the manifestations of the Veteran's right superior oblique palsy-namely, diplopia or double vision.  Moreover, the Veteran has reported that despite his double vision, he is still able to drive, read, and he even referees high school sports.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, 

that his right superior oblique palsy renders him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A 30 percent rating, but no higher, is granted for right superior oblique palsy, effective August 1, 2007, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


